Name: COMMISSION REGULATION (EC) No 2419/97 of 5 December 1997 fixing the maximum subsidy on exports of husked long grain rice to RÃ ©union pursuant to the invitation to tender referred to in Regulation (EC) No 2094/97
 Type: Regulation
 Subject Matter: trade policy;  Africa;  plant product
 Date Published: nan

 Official Journal of the European Communities L 335/36. 12. 97 I EN I COMMISSION REGULATION (EC) No 2419/97 of 5 December 1997 fixing the maximum subsidy on exports of husked long grain rice to Reunion pursuant to the invitation to tender referred to in Regulation (EC) No 2094/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organization of the market in rice ('), and in particular Article 10 ( 1 ) thereof, Having regard to Commission Regulation (EEC) No 2692/89 of 6 September 1989 laying down detailed rules for exports of rice to Reunion (2), and in particular Article 9 ( 1 ) thereof, Whereas Commission Regulation (EC) No 2094/97 (3) opens an invitation to tender for the subsidy on rice exported to Reunion; Whereas Article 9 of Regulation (EEC) No 2692/89 allows the Commission to fix, in accordance with the procedure laid down in Article 22 of Regulation (EC) No 3072/95 and on the basis of the tenders submitted, a maximum subsidy; Whereas the criteria laid down in Articles 2 and 3 of Regulation (EEC) No 2692/89 should be taken into account when fixing this maximum subsidy, whereas successful tenderers shall be those whose bids are at or below the level of the maximum subsidy; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 A maximum subsidy on exports to Reunion of husked long grain rice falling within CN code 1 006 20 98 is hereby set on the basis of the tenders lodged from 1 to 4 December 1997 at ECU 320 per tonne pursuant to the invitation to tender referred to in Regulation (EC) No 2094/97. Article 2 This Regulation shall enter into force on 6 December 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 329, 30 . 12. 1995, p. 18 . (2) OJ L 261 , 7. 9 . 1989, p. 8 . (3) OJ L 292, 25 . 10 . 1997, p. 14 .